DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In claim 1 line 11, it appears ‘the’ should be placed before ‘probe’ as the term is previously introduced. In line 56 and line 70, ‘procedure’ should be removed, as prior recitation only refers to ‘ablation’. In line 59, it appears ‘a’ should be ‘the’ as the ‘change is previously introduced.
In claim 8 line 15, it appears ‘the’ should be placed before ‘probe’ as the term is previously introduced. In line 53, the second ‘a’ should be ‘the’ as the display is previously introduced. In line 58 and line 72, ‘procedure’ should be removed, as prior 
In claim 15 line 15, it appears ‘the’ should be placed before ‘probe’ as the term is previously introduced. In lines 50, 53, 55, 57, 61, 62, 63, 64, 66, 69, 71, and 73, it appears ‘processor’ should be ‘computer’. In line 60 and line 74, ‘procedure’ should be removed, as prior recitation only refers to ‘ablation’. In line 63, it appears ‘a’ should be ‘the’ as the ‘change is previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub No. 20130123773 -previously cited), hereafter Schwartz, in view of Malinin et al (US Pub 2016/0367168 with priority to 6/19/15 -previously cited) and further in view of Moctezuma de la Barrera et al (US Pub No. 20050020909 -previously cited), hereafter Moctezuma.
Re claims 1, 4, 8, 11, 15: Schwartz teaches a method, comprising; performing a first registration of an impedance-based location tracking system during a medical procedure, which is configured to track a location of a probe within an organ of a 
measuring first locations of the probe within the organ following the first registration [Paragraphs 0038-0040];
constructing a simulated surface of the organ based on three-dimensional mapping points of a surface of the organ, the points collected from the probe [0032, 0034, 0050; see the CARTO 3 system which is a well-known mapping system that generates 3D cardiac chamber geometry (i.e. the simulated surface) via location information and electrical information, wherein the location information is recorded when the tip contacts the heart wall and the position sensors of the catheter generate the location information; Also, the subsequent anatomic mapping performed in step 89 by the CARTO 3 to generate a simulated surface];
presenting, on an image of the organ generated from the simulated surface [Fig. 2 and see the above-cited portions of the construction of the surface], first indicators marking the first locations of the probe within the organ with a first visual affect [Fig. 2, see locations corresponding to “DF”], at positions on the image of the organ that are determined in accordance with the first registration [Paragraphs 0038-0040]; and presenting, on the image of the organ [Fig. 2], second indicators marking the second locations of the probe within the organ with a second visual effect [Fig. 2, see locations corresponding to “CFAE”], which is visually distinct from the first visual effect [As shown In Fig. 2, the visual effect for the locations corresponding to !!DF" is visually distinct from the visual effect for locations corresponding to "CFAE".]. The first indicators and second indicators are presented in the image of the organ simultaneously 
Schwartz further discloses a processor employed and wherein the processor is adapted to perform a method [0030-0031; see the computer programs and computer processors] comprising the steps of:
performing a receive step, wherein, as an operator uses the probe to perform an ablation on intracardiac tissue, the processor receives, from the probe, measurements indicating a given ablation location marked by a given map point, wherein the measurements comprise impedance between at least one patch and at least one electrode, wherein the processor determines coordinates for the given map point [0036-0041, 0050, Figure 1; see the surface (i.e. patch) electrodes 30 and ablation/sensing electrodes 32, 33 used to measure tissue impedance, wherein measurements are received by console 24 and positioning system 26 to compute the position and orientation of the catheter 14 and to analyze the signals from the electrodes indicating coordinates of a given ablation location], and
performing a presentation step wherein, the processor presents, on a display, an electroanatomical map comprising a fusion of the simulated surface and the given ablation location, wherein the processor calculates the given ablation location using a current registration [0038-0040, 0044, 0049, Figure 2; see the electroanatomical map with the overlaid ablation locations, wherein the localization of the ablation location onto the map corresponds to a current registration].
 of a probe within an organ of a human body, the product comprising a nan-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, cause the computer [Paragraphs 0030-0031] to perform the method as described above.
Schwartz however lacks a dear and explicit disclosure of: determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body; only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration of the impedance-based location tracking system with the field-based location tracking system; measuring second locations of the probe within the organ following the second registration; a second visual effect, which is visually distinct from the first visual effect, at positions on the image of the organ that are determined in accordance with the second registration; identifying one or more locations that may be more liable to error due to movement of the human body; and repeating in a loop until the medical procedure is complete the steps of detecting a change, re-registering upon detecting the 
Schwartz also does not disclose steps of: performing a first comparison step, wherein if the ablation procedure is not complete, then the processor performs a second comparison step, wherein the processor checks to determine if the current registration is still valid, wherein if the processor detects a change in the relationship between the impedance-based location coordinates and the field based location coordinates, then the processor determines that the current registration is not valid, and
performing a re-registration step wherein, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates,
wherein, in the second comparison step, if the current registration is still valid then the processor continues the method with the receive step,
wherein, in the first comparison step, if the ablation procedure is complete, then the method ends.
However, Malinin teaches determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body [0007; wherein a shift is determined between the transformed impedance location in the magnetic based system and the magnetic location of the electrode in the magnetic based system; 0029, 0097; wherein the change is due to changes in lung filling which is respiratory movement; 0030; wherein movement of the catheter due to body movement results in a change/shift; 0103; wherein respiratory motion is distinguished from cardiac movement; 0092, Figure 
In addition, like Schwartz, Malinin teaches of simultaneously displaying first and second indicators at positions which identify locations that may be more liable to error due to the movement, thereby enabling the operator to decide whether or not to re-measure any particular location [0064, 0066, 0114; wherein the magnetic locations of the electrodes, the magnetic locations of the sensors, and the corrected locations of the electrodes are displayed (implied to be at the same time); and wherein an initial number of fiducial points and an additional number of fiducial points are simultaneously displayed; these locations are viewed on the display and allow identification/viewing of the indicators relative to each other, which indicates which locations may be more prone to error (i.e. whether or not an area has more corrections than another area)].
Further still, Malinin teaches repeating in a loop until the medical procedure is complete the steps of detecting a change, re-registering upon detecting the change, 
Malinin also teaches of the steps of: performing a first comparison step, wherein if the ablation procedure is not complete, then the processor performs a second comparison step, wherein the processor checks to determine if the current registration is still valid, wherein if the processor detects a change in the relationship between the impedance-based location coordinates and the field based location coordinates, then the processor determines that the current registration is not valid [0058, 0078, 0085; where the determination of whether a shift/drift exists corresponds to whether the current registration is valid and wherein the coordinates of the magnetic and impedance locations are compared dynamically (i.e. a 1st and 2nd time) in order to determine shift/drift (i.e. the change in relationship)], and
performing a re-registration step wherein, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates [0058, 0078, 0085; wherein the coordinates of the magnetic and impedance locations are compared dynamically in order to determine shift/drift (i.e. the change in relationship) which corresponds to continual registration based on the determined shift/drift and see the ‘secondary dynamic registration’],
st and 2nd comparison) in order to determine shift/drift (i.e. the change in relationship), a determination that there is no shift/drift results in the measurement being received],
wherein, in the first comparison step, if the ablation procedure is complete, then the method ends [0058, wherein the registration procedure to measure ablation hits is performed until the procedure is completed, thereby ending the method].
It would have been obvious to the skilled artisan to modify Schwartz, to include the determination of the change, the second registration, and the dynamic repeating of steps as taught by Malinin, in order to improve the accuracy of the registration in the case where a shift due to external factors is present [0029, 0050 of Malinin wherein accuracy is improved in the magnetic coordinates and conveyed to the impedance coordinates].
Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz, as modified by Malinin, however lacks a clear and explicit disclosure of a/an method/apparatus, wherein the processor assigns an initial color to a display color in a first assignment step and a second previously unassigned color in a second assignment step and wherein a first visual effect comprises a first color and the second visual effect comprises a second color different from the first color. In an analogous tracking system(s) field of endeavor, Moctezuma teaches a/an method/apparatus, wherein the display can display multiple colors to allow an operator to indicate and view various information and wherein the first visual effect 
Re claims 3, 10: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the image of the organ comprises a simulated surface of the organ [see Fig. 2; and Paragraph 0043].
Re claims 6, 13: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the probe comprises a catheter [Fig. 1, #14], and the organ comprises a heart [Fig. 1, #12; and Paragraph 0032].
.

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Schwartz/Malinin/Moctezuma would not have been obvious to the skilled artisan, that the combination employs hindsight analysis, and that the motivation to modify Schwartz with Malinin is not sufficient because such benefits are derived from knowledge of the instant invention. Respectfully, the Examiner disagrees. While the instant application may have utility in improving accuracy of registration, Malinin (which is used to teach detection of whethere there has been a change in the magnetic and impedance coordinates) also provides explicit teachings that the detected shift/drift is used to increase the accuracy by conveying the magnetic coordinates to the impedance coordinates [see 0029 and 0050 in Malinin]. Therefore, the combination is considered obvious to the skilled artisan because the motivation to combine is explicitly found in Malinin. The additional newly-claimed features are also met by the prior art using the same grounds and art of record.
The previous claim objections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793